DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Figures 1-4 and claims 1-13 in the reply filed on 7/5/2022 is acknowledged. Thus, claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Claim Objections
Claims 2-3 are objected to because of the following informalities: 
In claim 2, the term, “the opening” should be changed to, --the at least one opening--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the pump outlet” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites, “comprising a solenoid valve, in order to reach multiple inlet tubes.” This claim limitation is indefinite because it is unclear if the “multiple inlet tubes” include the “at least one tube or the “pump inlet” recited in claim 1, or if they are separate elements. Therefore, claim 11 is indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, and 9, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breneman 3,007,430.
Breneman discloses, regarding claim 1, a bilge pump system for removing residual fluid from a vessel B surface, comprising: a collection unit 36 having a collection base 37/41 with a collection inlet 40 and a collection outlet 39, a pump 12a having a pump inlet 29 flow-connected by at least one tube 31 to the collection outlet 39, a discharge tube 25 flow-connected to the pump outlet 32, wherein the collection inlet comprises at least one opening 40 on a bottom face of the collection base 37/41 arranged to be on the vessel surface (clearly shown in Fig. 1); Re claim 4, wherein the at least one opening comprises a plurality of openings 40; Re claim 5, wherein the collection base 37/41 is weighted (via marble chips/stones 44); Re claim 6, wherein the at least one tube 31 between the pump inlet 29 and the outlet 39 of the collection base 37/41 is affixed with at least one push fit fitting 26 (substantially broad; The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985)). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art); Re claim 9, comprising an inline strainer 44 upstream of the pump inlet 40 to avoid clogging the pump.

Claims 1, 4, and 11, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belsky 3,946,694.
Belsky discloses, regarding claim 1, a bilge pump system for removing residual fluid from a vessel surface 35, comprising: a collection unit 34 having a collection base (on 35) with a collection inlet (wire mesh of 34) and a collection outlet 30, a pump 13 having a pump inlet flow-connected by at least one tube 10 (see tube portion of 10 on the right side of 12 which leads to 13 in Fig. 3) to the collection outlet 30, a discharge tube (see tube connected to the top of engine 8 and extending to the rear of the boat in Figs. 1 and 2) flow-connected to the pump outlet (of pump 13), wherein the collection inlet (wire mesh) comprises at least one opening on a bottom face of the collection base 34 arranged to be on the vessel surface 35 (clearly shown in Fig. 3); Re claim 4, wherein the at least one opening comprises a plurality of openings (wire mesh of 34); Re claim 11, comprising a solenoid valve 12 (see solenoid 39), in order to reach multiple inlet tubes 10, 30.

Claims 1-4 and 6-8, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skovranek 2,977,922.
Skovranek discloses, regarding claim 1, a bilge pump system for removing residual fluid from a vessel surface (clearly shown in Fig. 2), comprising: a collection unit 13 having a collection base 31 with a collection inlet 32 and a collection outlet 17, a pump 14 having a pump inlet 41 flow-connected by at least one tube 21 to the collection outlet 17, a discharge tube 26 flow-connected to the pump outlet 20 (via 25), wherein the collection inlet 32 comprises at least one opening on a bottom face of the collection base 31 arranged to be on the vessel surface (clearly shown in Fig. 2); Re claim 2, comprising a sponge 32 arranged within the opening of the collection base 31; Re claim 3, wherein the sponge 32 is fitted into place by lips protruding from the collection base 31 (clearly shown in Fig. 2); Re claim 4, wherein the at least one opening comprises a plurality of openings (see screen 32); Re claim 6, wherein the at least one tube 21 between the pump inlet 41 and the outlet 17 of the collection base 31 is affixed with at least one push fit fitting (substantially broad, see how tube 21 can be pushed onto 20; The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985)). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art); Re claim 7, wherein the collection base 31 includes a check valve 28 to prevent backflow into the collection base 31; Re claim 8, wherein the pump 14 is a diaphragm pump (see diaphragm 42).

Claims 1, 2, 4, 5, and 10-12 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Baurley 6,837,174
Baurley discloses, regarding claim 1, a bilge pump system 10 for removing residual fluid 22 from a vessel 20 surface (shown in Fig.1A), comprising: a collection unit (combination of elements 47, 48, and 146) having a collection base 47/146 with a collection inlet 49 and a collection outlet 43, a pump S/30 having a pump inlet (see top of 30 in Fig. 2) flow-connected by at least one tube 33 to the collection outlet 43, a discharge tube 31 flow-connected to the pump outlet (see bottom of 30 in Fig. 2), wherein the collection inlet 49 comprises at least one opening (see orifice of 49 at 51 in Fig. 6B) on a bottom face 51 of the collection base 47/146 arranged to be on the vessel surface (clearly shown in Fig. 1B); Re claim 2, comprising a sponge 48 arranged within the opening (orifice of 49 at 51 in Fig. 6B) of the collection base; Re claim 4, wherein the at least one opening 49 comprises a plurality of openings (clearly shown in Fig. 6B); Re claim 5, wherein the collection base 47/146 is weighted (see col. 8, lines 50-52); Re claim 10, comprising a timer switch 92, 94 to turn on and off the pump S/30 (see col. 8, lines 7-21); Re claim 11, comprising pneumatic, electric, or solenoid valves 74, 76, in order to reach multiple inlet tubes 80, 82, 84, 86; Re claim 12, further comprising a user- programmable timer switch (see col. 8, lines 7-21) and wherein the pump S/30 is enclosed by a housing (a room on the ship) and the housing also encloses the user-programmable timer (this would clearly be the case, see col. 5, lines 33-36).

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746